DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a non-final office action is a response to communications received on 03/11/22. Claims 1-15 are currently pending and will be addressed below.

Response to Arguments
3.	Applicant’s arguments filed 03/11/22 have been fully considered and are persuasive due to Dimitroulis has a later priority date than the current application and Griffiths teaching away from a permanent fixation as require by claim 1.  Thus, this action is being made second nonfinal. Upon further search and consideration, a new ground(s) of rejection is made with Lee in view of Masini as detailed below.
4.	Applicant’s argument of the permeance of the implant being due to the bone regrowth into the filler while resorbing the filler is persuasive and has overcome the rejection of Claims 1-15 under 35 U.S.C. 112 previously set forth in the Non-Final Office Action mailed 12/13/2021, therefore each rejection under 35 U.S.C. 112 has been withdrawn. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 20080228278) in view of Masini (U.S. Patent No. 5976149).
Regarding claim 1, Lee discloses a bone implant (Figure 3 #20) suitable for use as a filler for reorienting a position of a bone for correcting the position of the bone in the field of dysgnathia, the bone comprising a first bone portion (Figure 3 #12) and a second bone portion (Figure 3 #14) separated by a gap, the bone implant having a first portion having a first surface for attachment to the first bone portion (Figure 3 #12) of the bone and a second portion (Figure 3 #14) having a second surface for attachment to second bone portion of the bone, the first surface being on an opposing end of the bone implant and at a predetermined distance and orientation from the second surface so that, when the bone implant is fixed to the bone, it reorients the first bone portion and the second bone portion relative to each other and keeps said portions at a distance from each other, the bone implant having such geometry and being adapted such that the bone implant can be inserted in the gap between the first bone portion and the second bone portion, the bone implant is formed as a three-dimensional structure having a mechanical integrity such that wherein the first surface of the first portion is configured to abut on the first bone portion and the second surface of the second portion is configured to abut on the second bone portion (see figure 3), to force a predetermined orientation between the first bone portion and the second bone portion to reorient force a predetermined orientation of the second bone portion relative to the first bone portion to the predetermined orientation upon insertion of the bone implant in the gap to fill the gap (Figure 3) however Lee does not specifically state permanently fixing the first bone portion to the second bone portion at the predetermined orientation although Lee does have anchoring elements (Figure 3#50) and furthermore mentions encouraging tissue regrowth which would logically follow that the device is intended to be permanent.   
Masini teaches a method and apparatus for aligning a prosthetic element that shows permanently fixing the first bone portion to the second bone portion at the predetermined orientation is possible (Column 5 line 54-Column 6 line 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Masini to have a permanent fixation to have a prosthetic element relative to a bone to achieve a desired orientation to replace damage (Column 5 line 54-Column 6 line 3).
Regarding claim 2, Lee discloses the bone implant (Figure 3 #20) wherein the first surface is fixedly inclined with respect to the second surface so as to force a predetermined angular orientation of the second bone portion relative to the first bone portion (See figure 3).
Regarding claim 4, Lee discloses the bone implant according to claim 1, wherein the bone implant in the form of a filler at least in portions has a truss-type of grid-type structure (Figure 5).
Regarding claim 13, Lee discloses the bone implant according to claim 1, wherein the bone implant when inserted in the gap between the first bone portion (Figure 3#12) and the second bone portion (Figure 3#14) however Lee does not disclose a permanent internal fixation reproducing an original shape of the bone
Masini teaches a permanent internal fixation reproducing an original shape of the bone is possible (Column 5 line 54-Column 6 line 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Masini to have that shows a permanent internal fixation reproducing an original shape of the bone (Column 5 line 54-Column 6 line 3).
Regarding claim 14, Lee discloses the bone implant according to claim 13, wherein the bone implant comprises a lower side having a lower surface spanning the first surface and second surface and an opposing upper side having an upper surface spanning the first surface and second surface, wherein one or more of the upper and lower surfaces fit into a contour of the bone when the bone implant is inserted (Figure 3).
Regarding claim 15, Lee discloses wherein the first portion is fixed to the first bone portion and the second portion is fixed to the second bone portion, without having fastening plates protruding laterally from the first portion of the bone implant, the second portion of the bone implant, the first bone portion and the second bone portion (Figure 3).
7.	Claims 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 20080228278) in view of Masini (U.S. Patent No. 5976149) further in view of Guetlbauer et al. (DE 19,915,395).
Regarding claim 3, Lee discloses the bone implant according to claim 1, but does not disclose wherein the bone implant contains or is made up from biodegradable metallic materials and/or contains or is made up from resorbable polymers or ceramic materials.
Guetlbauer discloses in analogus art wherein the bone implant contains or is made up from biodegradable metallic (Paragraph [0015] lines 4-6) materials and/or contains or is made up from resorbable polymers or ceramic materials.
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Guetlbauer to include biodegradable material (Paragraph [0015] lines 4-6).
Regarding claim 9, Lee discloses the bone implant according to claim 1, but does not disclose wherein the bone implant is constructed of composite layers and/or is produced in a generative manufacturing method. 
Guetlbauer discloses wherein the bone implant is constructed of composite layers and/or is produced in a generative manufacturing method (Paragraph [0015] line 8).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Guetlbauer to include generative manufacturing method (Paragraph [0015] line 8).
Regarding claim 10, Lee discloses a method of producing a bone implant according to claim 1, but does not disclose wherein a geometry of the bone implant is calculated in one step for correcting an incorrect position of a bone and is generatively produced.
Guetlbauer discloses a method (Paragraph [0009] line 2) of producing a bone implant (Figure 1) according to claim 1, wherein a geometry of the bone implant is calculated (Paragraph [0009] lines 5-6) in one step for correcting an incorrect position of a bone and is generatively produced (Paragraph [0015] line 8).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Guetlbauer to include wherein a geometry of the bone implant is calculated (Paragraph [0009] lines 5-6).
Regarding claim 11, Lee discloses the bone implant according to claim 2 but does not disclose wherein the bone implant contains or is made up from biodegradable metallic materials and/or contains or is made up from resorbable polymers or ceramic materials.
Guetlbauer discloses wherein the bone implant (Figure1) contains or is made up from biodegradable metallic (Paragraph [0015] lines 4-6-Paragraph [0016]) materials and/or contains or is made up from resorbable polymers or ceramic materials.
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Guetlbauer to include the bone implant being made from biodegradable metallic (Paragraph [0015] lines 4-6-Paragraph [0016]).
8.	Claims 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 20080228278) in view of Masini (U.S. Patent No. 5976149) further in view of Gabele et al. (U.S. Publication No. 2015/0289979).
Regarding claim 5, Lee discloses the bone implant (Figure 1) according to claim 1 but does not disclose wherein webs are joined on top of one another and/or are joined next to one another to create a three-dimensional structure.
Gabele teaches a bone implant (abstract) wherein webs are joined on top of one another and/or are joined next to one another to create a three-dimensional structure (Figures 4 and 5). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Gabele to include webs that are joined on top of one another and/or are joined next to one another to create a three-dimensional structure as creating a 3D support structure would allow loadable and versatile bone implants can be generated (Paragraph [0018]).  
Regarding claim 6, Lee discloses the bone implant (Figure 1) according to claim 5 but does not disclose wherein the webs extend to be inclined relative to one another and have contacting and connecting areas.
Gabele teaches a bone implant (abstract) wherein the webs extend to be inclined relative to one another and have contacting and connecting areas (Figures 4 and 5). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Gabele to include webs that extend to be inclined relative to one another and have contacting and connecting areas as this would allow loadable and versatile bone implants can be generated (Paragraph [0018]). 
Regarding claim 7, Lee discloses the bone implant (Figure 1) according to claim 5 but does not disclose wherein at least one cavity is formed between the webs.
Gabele teaches a bone implant (abstract) wherein at least one cavity is formed between the webs (Figures 4 and 5). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Gabele so that at least one cavity is formed between the webs as this would facilitates introduction of the protective structure and high strength can be obtained so that the bone implant remains protected against corrosion (Paragraph [0019]-[0020]).
Regarding claim 8, Lee discloses the bone implant (Figure 1) according to claim 5 but does not disclose wherein a plurality of cavities is present in predefined areas at a distance from the webs.
Gabele teaches a bone implant (abstract) wherein a plurality of cavities is present in predefined areas at a distance from the webs (Figures 4 and 5). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Gabele so that a plurality of cavities is present in predefined areas at a distance from the webs as this would facilitates introduction of the protective structure and high strength can be obtained so that the bone implant remains protected against corrosion (Paragraph [0019]-[0020]).
Regarding claim 12, Lee discloses the bone implant (Figure 1) according to claim 6 but does not disclose wherein at least one cavity is formed between the webs.
Gabele teaches a bone implant (abstract) wherein at least one cavity is formed between the webs (Figures 4 and 5). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Gabele so that at least one cavity is formed between the webs as this would facilitates introduction of the protective structure and high strength can be obtained so that the bone implant remains protected against corrosion (Paragraph [0019]- [0020]).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        	 
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774